Citation Nr: 0831891	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for instability of the right knee as a residual of 
patellofemoral arthritis, to include an extraschedular 
evaluation.  

2.  Entitlement to a disability evaluation greater than 10 
percent for limitation of motion of the right knee, to 
include an extraschedular evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, J. C., A. C., and B. C.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran has since moved to North 
Carolina and the Winston-Salem RO is handling her claims.  


FINDINGS OF FACT

1.  The veteran has the maximum schedular disability 
evaluation for her right knee instability.  

2.  The veteran's flexion of her right knee is not limited to 
30 degrees.  

3.  The veteran's service-connected instability and 
limitation of flexion of the right knee do not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for instability of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.7, 4.21, 4.25, 
4.68, 4.71a, Diagnostic Code (DC) 5257 (2007).

2.  The criteria for an increased rating for limitation of 
flexion right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.7, 4.20, 4.21, 
4.25, 4.68, 4.71a, DC 5003, 5010, 5260 (2007).

3.  The evidence does not warrant referral for consideration 
of extraschedular ratings for the veteran's instability and 
limitation of flexion of the right knee.  38 C.F.R. § 
3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September and November 2002, the RO advised the 
veteran of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating her claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, Vazquez-Flores, 22 
Vet. App. at 48.  ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's knee disabilities were provided to her in 
the September 2003 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing her met the requirements 
for a higher rating was needed for an increase to be granted.  
Additionally, at her October 2007 Travel Board hearing, the 
veteran discussed specific elements of the rating schedule as 
they related to her disabilities.  Certainly then, she has 
the requisite actual knowledge of the evidence needed to 
support her claims.

The Board notes that in a March 2006 letter, the veteran was 
informed that disability ratings and effective dates would be 
assigned if her claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Since providing the veteran additional VCAA notices in June 
2005 and March 2006, the RO readjudicated the veteran's 
claims in the June 2005 and October 2006 supplemental 
statements of the case (SSOC).  This is important to note 
because the Federal Circuit Court has held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit; and 
(2)  based on her contentions and the communications provided 
to her by VA over the course of this appeal, she is 
reasonably expected to understand from the notices provided 
what was needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), 
petition for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran has been assigned separate disability ratings for 
arthritis with limitation of motion and instability of her 
knee.  See VAOPGCPREC 23-97.  When x-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under Diagnostic Code 5257, the veteran is entitled to 
a separate compensable rating under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  However, as discussed below, the 
veteran does not have limitation of motion sufficient to 
warrant a compensable evaluation for limitation of extension 
under DC 5261.  

Patellofemoral Arthritis

The veteran asserts that she is entitled to a higher rating 
for her service-connected instability of the right knee as a 
residual of patellofemoral arthritis, currently evaluated as 
30 percent disabling under DC 5257, other impairment of the 
knee.  38 C.F.R. § 4.71a.  

Under DC 5257, a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  This is the 
highest available disability evaluation under DC 5257.  
38 C.F.R. § 4.71a.  The words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board notes that there is no evidence of ankylosis of the 
knee to warrant application of DC 5256 or disability 
involving the semilunar cartilage to warrant application of 
DCs 5258 or 5259.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  

At her October 2007 Travel Board hearing, the veteran 
asserted that she should receive an extraschedular evaluation 
for her right knee instability because she could not function 
in her daily life.  She testified that she could not do house 
work, drive for long periods of time, tend to her dog, or 
play with her children.  She described her knee disability as 
incurable because her quadriceps muscles were useless to her.  
She felt that she should be rated as if she had her right leg 
amputated above the right knee joint.  

As the veteran already has the highest available rating under 
DC 5257, the claim for an increased evaluation must be 
denied.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's right knee 
instability most closely approximates a 30 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Based upon the guidance of the Court in Hart, supra. the 
Board has considered whether a staged rating is appropriate. 
However, in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal, and 
as such, staged ratings are not warranted.

Limitation of Motion 

The veteran asserts that she is entitled to a higher rating 
for her service-connected limitation of motion of the right 
knee, currently evaluated as 10 percent disabling under DC 
5010-5260, traumatic arthritis and limitation of flexion of 
the leg.  38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion is noncompensable, a 10 percent rating 
is warranted when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a. 

Under DC 5260, a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees.  A 20 percent evaluation is 
warranted when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

The veteran underwent a VA examination in March 2004.  She 
treated her disability with anti inflammatory medication and 
cortisone injections.  She complained of daily right knee 
pain, varying from a 3 or 4 to a 7 or 8 on a scale of 1 
(least painful) to 10 (most painful).  The pain manifested as 
aching underneath her kneecap or a "glass-type" pain in the 
lateral distal knee.  The pain radiated into her quadriceps 
muscles.  She reported weakness, stiffness, and swelling.  
Her pain was exacerbated by being ambulatory for more than 45 
minutes.  The pressure from her knee brace aggravated the 
pain.  She reported that at home, she was unable to kneel 
down to do chores such as cleaning the bathtub, and could not 
carry the laundry to and from the laundry room.  

Upon examination, the veteran's gait was "faintly" 
antalgic.  There was tenderness to palpation of the patella.  
On full extension of her leg she complained of pain in the 
upper aspect of the patella.  Her flexion was 140 degrees 
with pain, and decreasing to 110 degrees after repeated 
motion (140 degrees is normal).  A grating sensation was 
noted on repetitive motion.  Extension was 0 degrees 
(normal).  Repetitive ranges of motion of the right knee were 
limited by pain and fatigue.  Her right thigh was 3 
centimeters smaller in diameter than her left.  

The veteran underwent a second VA examination in March 2006.  
The veteran had regional complex pain in the right saphenous 
peripheral area (thigh) after having surgery.  The examiner 
felt that the pain was secondary to tourniquet pressure 
during her operation.  The veteran treated her knee pain with 
oral medication, injected steroids, physical therapy, and 
used an adjustable lock brace.  The examiner noted that the 
veteran's pain had progressively worsened since its onset.  

Upon examination, the veteran had severe instability, pain, 
weakness, effusion, and giving way of the right knee.  She 
reported several episodes of subluxation a week and weekly 
flare-ups.  Her flexion was 0 to 120 degrees (140 degrees is 
normal) with pain beginning at 120 degrees.  Upon repetitive 
motion testing, she had additional loss of range of motion 
due to weakness.  After repetitive testing, her flexion was 
90 degrees.  Her extension was 0 degrees (normal) with no 
additional limitation of motion upon repetitive use.  The 
examiner noted that there was weakness in both flexion and 
extension of the right knee and that her right thigh was 4 
centimeters smaller than her left.  The examiner concluded 
that the veteran's right knee disability had a severe effect 
on her ability to play sports; a moderate effect on doing 
chores, shopping, exercising, bathing, dressing, toileting, 
and grooming; and a mild effect on recreation and traveling.  
It was noted that the veteran's decreased mobility and 
strength impacted her occupational and school-related 
activities because she had to transfer to a school with a 
smaller campus to minimize her walking distance between 
classes.  

The veteran's private medical records show that she underwent 
an arthroscopic synovectomy in December 2004, an arthroscopic 
chondroplasty in March 2003, a hardware removal in July 2003, 
and an arthroscopic chondroplasty and lateral retinacular 
release in July 2000.  Following her surgeries, she was 
assigned temporary 100 percent evaluations to compensate her 
for convalescence periods.  38 C.F.R. § 4.30.  

The VA examinations and private medical records do not show 
that the veteran's flexion is limited to 30 degrees.  Her 10 
percent rating is based upon functional loss due to pain as 
set forth in DeLuca, supra, and the record does not show that 
her ranges of motion satisfy the 10 percent criteria without 
consideration of additional factors.  There is no evidence of 
record that her flexion is limited to 30 degrees, and as a 
result, the claim cannot be granted.  Reviewing the evidence, 
the Board finds that the overall disability picture for the 
veteran's limitation of flexion of the right knee most 
closely approximates a 10 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Based upon the guidance of the Court in Hart, supra. the 
Board has considered whether a staged rating is appropriate. 
However, in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal, and 
as such, staged ratings are not warranted.

Extraschedular Consideration

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  In this case, the veteran has had several surgeries 
on her right knee, and was compensated during her 
convalescence periods with temporary 100 percent evaluations 
under 38 C.F.R. § 4.30.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned 
therein.  
The Rating Schedule is not inadequate for evaluating the 
veteran's right knee disabilities because outside of 
requiring surgery, it has not been shown that the right knee 
disabilities have required frequent periods of 
hospitalization or produced marked interference with her 
employment.  The veteran was attending school and working at 
the time of her October 2007 Travel Board hearing.  For these 
reasons, an extraschedular rating is not warranted.

Finally, it is important to note that the "amputation rule", 
set forth in 38 C.F.R. 
§ 4.68, provides that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  
Amputation of the leg with a defective stump or thigh-level 
amputation warrants a 60 percent evaluation.  38 C.F.R. § 
4.71a, DC 5163 (2007).  The veteran has several separate 
ratings for her right knee disability:  30 percent for 
instability, 20 percent for muscle atrophy of the right 
quadriceps, 10 percent for scar of the right knee, 10 percent 
for thoracic pain secondary to her right knee disability, and 
10 percent for limitation of flexion.  Her combined 
disability rating for her right knee disabilities is 60 
percent.  38 C.F.R. § 4.25.  Therefore, rating the veteran's 
right knee disability as if it were an above-the-knee 
amputation of the right leg is not favorable to her.  


ORDER

An increased evaluation for instability of the right knee as 
a residual of patellofemoral arthritis is denied.  

An increased evaluation for limitation of flexion of the 
right knee is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


